CAUSE NO. CR 14-313

STATE OF TEXAS                              §
                                                                                 FILED IN
                                            §                             6th COURT OF APPEALS
vs.                                         §                               TEXARKANA, TEXAS
                                            §                             10/2/2015 1:36:24 PM
LEONIDLL                                    §                                 DEBBIE AUTREY
                                                                                  Clerk
                                    NOTICE OF APPEAL
                                                                                                         ,
                                                                                                 -·--., ..
                                                                                                              ;~,

TO THE HONORABLE JUDGE OF SAID COURT:                                                                 -r     ~
                                                                                                             :.
                                                                                                         !~:
                                                                                                             ;,
       NOW COMES, Defendant in the above-entitled and numbered cause, and  files this Notice
                                                                        . ------- -- .


of Appeal and states his intention to appeal to the Texas Court of Appeals. Thus, Defendant

tenders this notice as evidence of his desire to appeal Cause No. CR14-313.

                                            Respectfully submitted,




Notice of Appeal - PAGE - 1
                                CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that atrue and correct copy of the foregoing Notice of

Appeal was forwarded to the :pistrict Attorney's Office, on the same date this motion was filed.




                                                                                 ---------




Notice of Appeal- PAGE - 2
                                    CAUSE NO. CR14-313

STATE OF TEXAS                                  §           IN THE DISTRICT COURT
                                                §
                                                §
vs.                                             §           OF RUSK COUNTY, TEXAS
                                                §
                                                §
LEON HILL                                       §           FOURTH JUDICIAL DISTRICT




             ORDER APPOINTING COUNSEL FOR PURPOSE OF APPEAL


      Pursuant to application for court appointed counsel for indigent defendant heretofore

presented to the Court, and after having given the same due consideration, the Court is of the

opinion that LEW DUNN be appointed appellant counsel for the purpose of appeal for the

defendant in the above entitled and numbered cause.



      IT IS THEREFORE ORDERED that LEW DUNN, licensed attorney, whose State Bar
                                                                                  . :0

Number is 06244600 be and is appointed appellant counsel for the purpose o:f";pe~fQr ~
                                                                                    ('") f\1   c;;n
                                                                                    o;:u       o
Defendant in this cause.                                                            s::2
                                                                                    "'·""O
                                                                                               °--4
                                                                                    ~;i)
                                                                                      _,.      NI



      Signed this the~ay of October, 2015.
                                                                                  CAUSE NO. CR 14-313

STATE OF TEXAS                                                                             §
                                                                                           §
vs.                                                                                   ~'   §
                                                                                           §
LEON HILL                                                                                  §

                                                             MOTION FOR NEW TRIAL FOR RESENTENCING

TO THE HONORABLE .RJDGE OF SAID COURT:


                                                                                      " .. '.
Motion for New Trial and Motion and in support thereof would show this court the following:
                                                                             .... . .. '                                      •     ••     •
                                                                                                                                                ~
                                                                                                                                                ~"        • -       l


      1.     The Defendant was sentenced on July 22, 2015. This Motion, is filed inside the
     ,. ,       ..
         "Z   ...       ~ •• ~    -     -       •                                                                                               ·..       .:_ • '



thirty-day timetable, is requested to be heard.

                    2.                                   The defendant is requesting a new trial in this case in the interests of justice and

based o~ e~dence being admitted not in compliance with CCP 38.37.
          ...      .            . . . ... . -_.·_.·: .·-
                                 \;_                                     .   ~-



    ..... 3. · . · The trial court has the discretion to grant a new trial in the interests of justice, as
  .  '. . ' : .. .   .           , ~'           -~   '



the Court of Criminal Appeals has emphasized:

              · · Fbr. more than one hundred and twenty years, our trial judges have had the. discretion to

                    grant new trials in the interest of justice. In Mullins v. ·State, 37 Tex. 337, 339-340 (1872-

              :·73); the Supreme Court, which at that time had criminal jurisdiction, held:
     :· ... I;, ..; • . ._

                                                         ; .. The discretion of the District Court, in granting new tnals, isrumosfthe only
         .. \                                                                                                                \.~-        .. '         '

              ., , .                                     .protection to the citizen against the illegal or oppressive verdicts of prejudiced,

                                                         careless, or ignorant juries, and we think the District Court should nev:er hesitate to
                    l       ••••••




                                                         use that discretion whenever the ends of justice have not been attained by those

                                                         verdicts.

State v::Gonzalez, 855 S.W.2d 692 (Tex. Crim. App. 1993).
                                            .
 - . .,... -                     ,.             .        .
       4.     For the foregoing reasons, and for such other reasons that may arise on the hearing

of this Motion, Defendant requests a new trial for sentencing purposes.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court set aside

the judgment of conviction entered in this cause and order a new sentencing on the merits.

                                             Respectfully submitted,




                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and correct copy of the foregoing Notice of
Appeal was forwarded to the District Attorney's Office, on the same date this motion was filed.
                       :t.. ~)I~....._
                              ~ ~ "'"                    ..
                       ~
                        ({)      ·~ ~
                                .J:,..
                                "'-~ ~
                                       °'          '1    ~
                                                          ~



                                                              ~
                     -~ -\.. ~                     (::   -~
                                                              -~
                        {\>     u      ~                      ~
                     0)w~":t
                                          J


                                a c:-t '>                     ~
                     ()               0... 0'-                r-.. .
                                      ~
                   -.......")          ,..,.                  f\•t
               .     '/(.,,     -   -....:~
                                      s, ..,.,..,.
                                     -~--.....,,).
                                      .            ~
                                                              ~~        ~
                                                                            ·~1
                                                                            ;;..'


                                     -~'-                     Ii)
                                      I-.,. ..,:)
                                        ..
                                     ,·":;                    ~
               ~                     'ii                      lh
-...
.....               c. ,             ~....:..
                                      f)
                                                              ~llllO

                                                                    ~
-.....-            ~
                                     ····t=·                   \)
                                                              ...   ~


:..
--=...
:...
               (;·,t
              )-,~)
                                      ')
                                      ('.;
                                      -.. \"
                                                              ~
                                                              ~
                                                              l,-)
..._                                  1
-...                                  ~ ....  ~_
                                                               -....J.
                                                               ....J"

.-
·-                                                                      ~


 -::r-.....
  --
  -